DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 6/2/21.  Claims 1-3, 10-12, and 19 have been amended.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-12, and 17-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US 2013/0197693 A1) in view of Hsu (US 2018/0215526 A1).
(A) Referring to claim 1, Kamen discloses A pill dispensing system, comprising (abstract of Kamen): 
a pill dispensing assembly that includes an enclosure that stores one or more pills, a dosing mechanism, a wireless communication interface, and a microcontroller that is connected to the dosing mechanism and the wireless communication interface, the microcontroller being configured to activate 
an application executing on a device, the application being configured to: authenticate a user (para. 48, 49 and 159 of Kamen; The processor 30 may use the biometric information to authorize and/or authenticate a user, a patient and/or a caregiver); responsive to successful authentication of the user, enable the user to provide an identifier of the pill dispensing assembly to the application (para. 126, 127, 171-175 of Kamen; note the serial number of the pill dispenser); 
Kamen does not expressly disclose responsive to the user providing the identifier of the pill dispensing assembly to the application, establish a wireless communication link between the application and the wireless communication interface of the pill dispensing assembly using the identifier of the pill dispensing assembly; and send the control signal to the microcontroller via the wireless communication link between the application and the wireless communication interface in response to an interaction with the application by the user. 
Hsu discloses responsive to the user providing the identifier to the application, establish a wireless communication link between the application and the wireless communication interface of the pill dispensing assembly using the identifier (Fig. 5B – 5F and para. 7, 49, 50, &  53 of Hsu; note the sign in screen and that the camera on the phone opens a QR scanner within the app which reads the code. With the iPill.TM. (hereinafter iPILL) dispenser on, the phone will connect via an IoT encrypted signal); and send the control signal to the microcontroller via the wireless communication link between the 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Hsu within Kamen.  The motivation for doing so would have been to provide a tamper proof system (para. 9 of Hsu).
(B) Referring to claim 2, Kamen discloses wherein the application is configured to authenticate the user using one or more of biometric or credential-based checking (para. 49 and 159 of Kamen).  
(C) Referring to claim 3, Kamen discloses wherein the application is configured to enable the user to provide the identifier of the pill dispensing assembly by enabling theAMENDMENT AND REPLY UNDER 37 C.F.R. §1.111Page 3 Serial No. 16/394,794Attorney Docket No.: K09.00010002 Filing Date: April 25, 2019Title: PILL DISPENSING SYSTEMuser to initiate a OR code scanning process or by enabling the user to manually enter the identifier into a data entry control element of a graphical user interface of the application (para. 126, 127, 171-175 of Kamen).  
(D) Referring to claim 8, Kamen discloses wherein the application is further configured to prohibit the sending of control signals to the pill dispensing assembly to dispense a pill responsive to one or more conditions (para. 128, 217, and 164 of Kamen).  
(E) Referring to claim 9, Kamen discloses wherein the application is configured to prohibit the sending of control signals to the pill dispensing assembly to dispense a pill responsive to at least one of: receiving physician instructions from a remotely-executing physician application; determining that too many pills have been dispensed within a specified time; or receiving a message that a prescription has changed in a manner that reduces a number of pills that should be taken (para. 127, 128 & 217 of Kamen).  

authenticating a user (para. 48, 49 and 159 of Kamen; The processor 30 may use the biometric information to authorize and/or authenticate a user, a patient and/or a caregiver); 
responsive to successful authentication of the user, enabling the user to provide an identifier of a pill dispensing assembly to the application (para. 126, 127, 171-175 of Kamen; note the serial number of the pill dispenser); 
receiving user input from the user to activate a pill dispensing functionality of the application (para. 145 of Kamen).
Kamen does not expressly disclose responsive to the user providing the identifier of the pill dispensing assembly to the application, establishing a wireless communication link between the application and a wireless communication interface of the pill dispenser assembly using the identifier of the pill dispensing assembly; responsive to receiving the user input, sending a control signal to the wireless interface of the pill dispensing assembly via the wireless communication link, the control signal being configured to cause a microcontroller of the pill dispensing assembly to activate a dosing mechanism of the pill dispensing assembly to dispense a pill from an enclosure of the pill dispensing assembly.
Hsu discloses responsive to the user providing the identifier to the application, establishing a wireless communication link between the application and a wireless communication interface of the pill dispenser assembly using the identifier (Fig. 5B – 5F and para. 7, 49, 50, &  53 of Hsu; note the sign in screen and that the camera on the phone opens a QR scanner within the app which reads the code. With the iPill.TM. (hereinafter iPILL) dispenser on, the phone will connect via an IoT encrypted signal); responsive to receiving the user input, sending a control signal to the wireless interface of the pill dispensing assembly via the wireless communication link, the control signal being configured to 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Hsu within Kamen.  The motivation for doing so would have been to provide a tamper proof system (para. 9 of Hsu).
(G) Referring to claim 11, Kamen discloses wherein authenticating the user comprises: authenticating the user using one or more of biometric or credential-based checking (para. 49 and 159 of Kamen).  
(H) Referring to claim 12, Kamen discloses wherein enabling the user to provide the identifier of the pill dispensing assembly comprises: enabling the user to provide the identifier of the pill dispensing assembly by enabling the user to initiate a OR code scanning process or by enabling the user to manually enter the identifier into a data entry control element of a graphical user interface of the application (para. 126, 127, 171-175 of Kamen).  
(I) Referring to claim 17, Kamen discloses further comprising: prohibiting the sending of control signals to the pill dispensing assembly to dispense a pill responsive to one or more conditions (para. 128, 217, and 164 of Kamen).  
(J) Referring to claim 18, Kamen discloses wherein prohibiting the sending of control signals to the pill dispensing assembly to dispense a pill responsive to one or more conditions comprises prohibiting the sending of control signals to the pill dispensing assembly to dispense a pill responsive to at least one of: 
(K) Claim 19 differs from claim 10 by reciting: “A computer program product comprising a computer-readable memory having computer program logic of an application recorded thereon that when executed by at least one processor causes the at least one processor to perform a method, the method comprising….” (para. 146-148 of Kamen).
	The remainder of claim 19 repeats the same limitations as claim 10, and is therefore rejected for the same reasons given above.


Claim 4-7, 13-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US 2013/0197693 A1) in view of Hsu (US 2018/0215526 A1), and further in view of Lake et al. (US 2016/0246943 A1).
(A) Referring to claim 4, Kamen and Hsu do not disclose wherein the application is further configured to accept pain information from the user, the pain information being descriptive of pain being experienced by the user.  
	Lake discloses wherein the application is further configured to accept pain information from the user, the pain information being descriptive of pain being experienced by the user (para. 115, 247, 261, and 269 of Lake).  

(B) Referring to claim 5, Kamen and Hsu do not disclose wherein the application is configured to accept at least some of the pain information from the user via an interactive survey and to send the at least some of the pain information accepted from the user via the interactive survey to a remote pain therapy monitoring service.  
	Lake discloses wherein the application is configured to accept at least some of the pain information from the user via an interactive survey and to send the at least some of the pain information accepted from the user via the interactive survey to a remote pain therapy monitoring service (para. 17, 115, 247, 261-264, and 269 of Lake).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Lake within Kamen and Hsu.  The motivation for doing so would have been to monitor the efficacy of a dosage regimen (para. 2 of Lake).
(C) Referring to claim 6 Kamen discloses wherein the application is configured to send pill dispensing event information to a remote electronic medical record (EMR) system each time a pill is dispensed from the pill dispensing assembly, the pill dispensing event information comprising an identifier of the pill dispensing assembly, and a timestamp indicating a time at which a pill was dispensed (para. 213, 173, and 242 of Kamen). 
	Kamen and Hsu do not disclose user-input pain information.  
	Lake discloses user-input pain information (para. 115 & 261 of Lake).  

(D) Referring to claim 7, Kamen discloses wherein the application is configured to enable the user to transfer at least some of the pill dispensing event information or information derived therefrom from the remote EMR system to at least one of a physician electronic health record (EHR)/EMR system or a pharmacist EHR/EMR system (para. 129 & 130 of Kamen).  
(E) Claims 13-16 and 20 repeat substantially similar limitations as claims 4-7, and are therefore rejected for the same reasons given above.


Response to Arguments
Applicant's arguments filed 6/2/21 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 6/2/21.
(1) Applicant respectfully submits that independent claim 1 as presently amended is not anticipated by Kamen. Independent claims 10 and 19 have been amended to include features similar to those added to claim 1 and therefore are also not anticipated by Kamen.

(A) As per the first argument, Kamen discloses an application executing on a device, the application being configured to: authenticate a user (para. 48, 49 and 159 of Kamen; The processor 30 may use the biometric information to authorize and/or authenticate a user, a patient and/or a caregiver); responsive to successful authentication of the user, enable the user to provide an identifier of the pill dispensing 
Applicant’s additional arguments with respect to the newly added limitations of claim(s) 1, 10, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (See newly added Hsu reference). Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENA NAJARIAN/Primary Examiner, Art Unit 3686